     Case 4:18-cr-01584-RM-BGM Document 224 Filed 07/17/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
      United States of America,                     No. CR-18-1584-TUC RM (BGM)
 9
                           Plaintiff,
10                                                  JUDICIAL ORDER OF REMOVAL
              v.
11
      Mustaf Adan Arale
12    aka Mohamed Abdirahman Osman,
13
                           Defendant.
14
15         Pursuant to the stipulation of the United States and the defendant, Mustaf Adan
16   Arale, aka Mohamed Abdirahman Osman, the parties having requested and stipulated to a
17   Judicial Order of Removal pursuant to Title 8, United States Code, Sections 1228(c)(1) –
18   (c)(5) and good cause appearing:
19                 THE COURT FINDS AS FOLLOWS:
20         1. The defendant is a removable alien pursuant to Title 8, United States Code,
21             Section 1227(a)(1)(A) because:
22                 a. The defendant is not a citizen or national of the United States;
23                 b. The defendant is a citizen of Somalia.
24                 c. On or about February 26, 2014, the Department of Homeland Security
25                    admitted the defendant into the United States as a refugee;
26                 d. The defendant, in conjunction with his Form I-590, Registration for
27                    Classification as Refugee, under oath, falsely stated he had not gone by,
28                    or used another name in order to gain admission into the United States;
     Case 4:18-cr-01584-RM-BGM Document 224 Filed 07/17/20 Page 2 of 3




 1                e. On August 20, 2018, U.S. Citizenship and Immigration Services (USCIS)
 2                   terminated the defendant’s refugee status because USCIS obtained
 3                   evidence the defendant provided false statements in conjunction with his
 4                   application for refugee status which made him ineligible for refugee
 5                   status at the time it was granted;
 6                f. The defendant is subject to removal from the United States pursuant to
 7                   Title 8, United States Code, Section 1227(a)(1)(A), in that at the time of
 8                   his entry or of adjustment of status, the defendant was within one or more
 9                   of the classes of aliens inadmissible by the law existing at such time, to
10                   wit: aliens who seek to procure, or have sought to procure, or who have
11                   procured a visa, other documentation, or admission into the United States,
12                   or other benefit provided under the Act, by fraud or by willfully
13                   misrepresenting a material fact, under Title 8, United States Code,
14                   Section 1182(a)(6)(C)(i).
15         2. The defendant entered into a plea agreement with the United States, in which the
16            defendant conceded he is removable from the United States and stipulated and
17            agreed to the entry of a judicial order of removal.
18         3. The defendant has waived his right to notice and a hearing prior to his removal
19            from the United States under Title 8, United States Code, Section 1228(c)(5).
20         4. The defendant has waived the opportunity to pursue any and all potential forms
21            of relief, including asylum, withholding of removal, and protection under the
22            United Nations Convention Against Torture.
23         5. All conditions precedent to the entry of this order as stipulated by the defendant
24            and the United States have been completed.
25         6. In accordance with the terms of the Plea Agreement, the defendant shall remove
26            himself from the United States at his own expense no later than seven (7) days
27            after sentencing.
28



                                                 2
     Case 4:18-cr-01584-RM-BGM Document 224 Filed 07/17/20 Page 3 of 3




 1   IT IS THEREFORE ORDERED the defendant shall remove himself from the United
 2   States at his own expense.
 3
 4   IT IS FURTHER ORDERED, if defendant fails to remove himself from the United States
 5   at his own expense no later than seven (7) days after sentencing, the defendant shall be
 6   removed from the United States to Somalia, or any other country deemed appropriate under
 7   Title 8, United States Code, Section 1231(b).
 8         Dated this 15th day of July, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
